Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  February 24, 2009                                                                                               Marilyn Kelly,
                                                                                                                     Chief Justice

  137773                                                                                                Michael F. Cavanagh
                                                                                                        Elizabeth A. Weaver
                                                                                                         Maura D. Corrigan
                                                                                                        Robert P. Young, Jr.
                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Diane M. Hathaway,
            Plaintiff-Appellee,                                                                                           Justices

  v                                                                  SC: 137773
                                                                     COA: 287373
                                                                     Wayne CC: 07-005247
  LARRY DARNELL JONES,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the October 17, 2008
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            February 24, 2009                   _________________________________________
           s0217                                                                Clerk